ORDER

PER CURIAM:
AND NOW, this 13th day of January, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 19, 1994, it is hereby
ORDERED that DAVID A. JONES be and he is SUSPENDED from the Bar of this Commonwealth for a period of One (1) year and One (1) day and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.